Citation Nr: 1712615	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  13-28 345A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss prior to July 22, 2014, and greater than 30 percent since then.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from July 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Philadelphia, Pennsylvania, that granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective as of December 27, 2011, the date of claim for service connection.  The Veteran timely disagreed with the assigned initial disability rating and perfected a substantive appeal.

In a November 2013 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested a Board hearing before a Veterans Law Judge to be held in Washington, DC.  The requested hearing was scheduled for April 27, 2017.

During the pendency of this appeal, by rating action dated in November 2015, the RO determined that the Veteran's service-connected bilateral hearing loss warranted an increased 30 percent disability rating, effective as of July 22, 2014.  The Veteran had not expressed satisfaction with the higher rating, therefore, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's claims file has been converted into a paperless claims file via the 
 Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. All records in such files have been considered by the Board in adjudicating this matter.


FINDING OF FACT

In correspondence received in October 2016 and March 2017, prior to the promulgation of a decision, the Veteran's representative indicated that the Veteran elected to withdraw the issue on appeal before the Board.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in correspondence received in October 2016 and March 2017, prior to the promulgation of a decision, the Veteran, through his authorized representative, indicated that he elected to withdraw the issues on appeal with the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




		
B. T. KNOPE
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


